Citation Nr: 0827125	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
on  the basis of individual unemployability (TDIU).

2.  Entitlement to aid and attendance.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to May 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities have 
rendered him unable to obtain and retain substantially 
gainful employment. 

2.  The veteran requires guidance and assistance when walking 
to prevent falls, requires assistance with bathing and 
dressing; needs someone to help care for the needs of nature.  
He requires the daily aid and assistance of another person on 
a regular basis to protect himself from hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met.  38  
U.S.C.A. §§ 1155, (West 2002 & Supp. 2007);  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).

2.  The criteria for entitlement to special monthly 
compensation by reason of need for regular aid and attendance 
of another person have been met.  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at  
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to  
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the veteran is currently service-
connected for: degenerative arthritis of the lumbar spine, 
evaluated as 40 percent disabling; degenerative arthritis of 
the left knee, evaluated as 10 percent disabling; 
degenerative arthritis of the right knee, evaluated as 10 
percent disabling; degenerative joint disease of the left 
foot, evaluated as 10 percent disabling; and degenerative 
joint disease of the right foot, evaluated as 10  percent 
disabling.  His combined disability evaluation is 60 percent.  

A VA medical opinion of February 2006 states that the veteran 
is service connected for his lower back and has not been able 
to ambulate much and sleep well for many years because of his 
service connected disability.  The opinion went on to state 
that he also has been housebound and totally dependent on his 
wife 24 hrs, 7 days a week for almost all his activities of 
daily living.  Therefore, it concluded, he is totally 
disabled and unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19  
(2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.  

In this regard, the Board notes that the sole medical opinion 
of record states that the veteran is totally disabled and 
unemployable due to his service connected disability of the 
lower back which has restricted his ability to ambulate much, 
has interfered with his sleep, and has made him housebound 
and totally dependent on his wife.  The Board notes that this 
is the only opinion of record which stands uncontradicted by 
any other competent evidence of record.  Significant in the 
opinion is that the examiner attributed the veteran's 
unemployability solely to his service connected lower back 
disability despite the fact the veteran is service connected 
for numerous disabilities and has several non service-
connected disabilities.  The RO could have sought 
clarification as to the effect of the other non service-
connected disabilities on his employability, but he did not.  
Furthermore, the Board is aware that the veteran retired from 
civil service employment in 1983 after 40 years of service 
and that his retirement was voluntary and not due to his 
disabilities.  However, as noted above, age is not a 
consideration and the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment.

Given this evidence, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU  have been met.  Therefore, 
with application of the provisions of 38 C.F.R. § 4.16(a), 
the Board finds that the evidentiary record supports a grant 
of entitlement to a TDIU.  See 38  U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

Aid and Attendance

The veteran is seeking entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

As noted above, the record indicates that the veteran is 
currently service-connected for: degenerative arthritis of 
the lumbar spine, evaluated as 40 percent disabling; 
degenerative arthritis of the left knee, evaluated as 10 
percent disabling; degenerative arthritis of the right knee, 
evaluated as 10 percent disabling; degenerative joint disease 
of the left foot, evaluated as 10 percent disabling; and 
degenerative joint disease of the right foot, evaluated as 10  
percent disabling.  His combined disability evaluation is 60 
percent.  

Based upon a review of the entire record the Board finds that 
the evidence establishes that the veteran has physical 
incapacity that requires assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  A VA medical opinion of February 2006 states 
that the veteran is service connected for his lower back and 
has not been able to ambulate much and sleep well for many 
years because of his service connected disability.  The 
opinion went on to state that he also has been housebound and 
totally dependent on his wife 24 hrs, 7 days a week for 
almost all his activities of daily living.

Additionally, the VA Medical Statement for Consideration of 
Aid and Attendance states that the veteran needs the guidance 
and assistance of others to prevent falls when walking;  it 
states the veteran needs assistance opening items of food to 
prevent being cut; he needs help cleaning up and standing 
back up when attending to the needs of nature; he needs 
assistance bathing and tending to other hygiene needs; he 
needs assistance sitting up; and it states the veteran needs 
assistance 24 hours a day 7 days a week.  

In reviewing the evidence above, the Board finds that the 
facts demonstrate the need for regular aid and attendance due 
to his disabilities for the performance of almost all his 
daily activities.  See generally Turco v. Brown, 9 Vet. App. 
222 (1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met).  Therefore, the Board finds that the veteran is in need 
of aid and attendance of another person to protect himself 
from hazards or dangers incident to his daily environment.  
Accordingly, entitlement to special monthly compensation is 
warranted.  38 U.S.C.A. § 5107(b).

Lastly, the Board notes that Dr. A.A.G. executed the February 
2006 and the statement received in May 2008.  The May 2008 is 
unclear as to the cause of the disability.  However, the 
February 2006 statement references only the low back 
disability.  The AOJ could have scheduled the veteran for an 
examination but did not.  The March 2005 statement from a 
social worker reflects difficulty walking and inability to 
reach the toilet due to the service connected disability.  
The Board has doubt as to the degree of disability and shall 
not delay a decision in the case of this World War II 
veteran.




ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and  
regulations governing the payment of monetary benefits. 

Special monthly compensation on account of being in need of 
the aid and attendance of another person is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


